DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Regarding Claims 5-13 , inventions have acquired a separate status in the art in view of their different classification and would require a different field of search (e.g., searching different categories or electronic resources, or employing different search strategies or search queries).
Claims 1-4 have been elected for further examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenken (US 20150251256) in view of Viegener (US 20050241359).
Regarding Claim 1, A jaw assembly adapted for engagement with a powered displaceable member, the jaw assembly comprising: a first jaw and a second jaw (Figure 24-25, first jaw-6 and second jaw-5) which are positionable between a closed position and an open position (Figure 24-25), a cam linkage member pivotally coupled to the first jaw by a cam pivot pin (Figure 2, cam linkage-28 ); a lever coupled to the first jaw; wherein the lever and the cam linkage member are positioned and configured such that the first jaw and the second jaw can be positioned toward the open position from the closed position by manually moving the lever so as to contact the cam linkage member and pivot the cam linkage member about the cam pivot pin (Figure 2, lever-14, [0034], [0096], [0102]). Further, Frenken didn’t explicitly disclose that each of the first jaw and the second jaw include at least one protruding member that projects from a working surface of a respective jaw. In the same field of endeavor pertaining to the art of crimping tool , Viegener discloses that each of the first jaw and the second jaw include at least one protruding member that projects from a working surface of a respective jaw  (Figure 1-2, [0023]-[0024], projections/protruding members- 16 and 18 on the jaws 2 and 3 respectively); wherein the protruding member is configured to react against forces exerted on die inserts when such die inserts are positioned along the working surface of each of the first and second jaws (Figure 1-2, working piece/die insert-6, [0023]-[0024]).
It would be obvious for one ordinary skilled in the art to combine the teaching of Frenken with that of Viegener’s teaching of protruding member for the purpose of desired support ([0026], Viegener).
Regarding Claim 2, Viegener discloses jaw assembly wherein the first jaw includes two protruding members (Figures 1-3, protrusion on jaw-2 are 16 and 23, [0023], [0026]).
Regarding claim 3, Viegener discloses jaw assembly wherein the second jaw includes two protruding members (Figures 1-3, protrusion on jaw-3 are 18 and 17A, [0023], [0026]).
Regarding claim 4 Viegener discloses jaw assembly wherein each of the first jaw and the second jaw includes an affixment pin for retaining the die inserts to the jaws (Figure 1-2, pin-4, workpiece/insert-6, [0020]), wherein the protruding members are configured to react exclusively against all forces exerted on the dies during a crimping operation such that no forces are exerted upon the affixment pins (Figure 1-2, [0022]-[0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741